Title: To George Washington from Gustavus Scott, 24 September 1795
From: Scott, Gustavus
To: Washington, George


          
            Dr sir
            Geo. Town [D.C.] 24. Sepr 1795.
          
          The bearer Mr Le flèt has been some time a Resident at Baltimore, where he has gained the general Esteem of the people: his father lives in the Neighbourhood of Paris where he has long conducted the most considerable Fruit garden in France. The son has instituted a Garden near Baltimore which he is carrying on with great Industry; & is trying to establish a second near the City. I have with pleasure given him all the Aid in my power, but shou’d have felt myself much gratified if his Importunities wou’d have permitted me to be spared from giving you the Trouble of him. He cou’d have scarcely singled out a man who more reluctantly engages in it. I am bound however to say that I have allways found him a modest judicious young Man & equal in Talents & Industry to every thing he has hitherto undertaken. I have the honor to be with the highest Respect Dr sir Yr mo. obt servant
          
            Gusts Scott.
          
        